Title: To Benjamin Franklin from Joseph Banks, 23 March 1784
From: Banks, Joseph
To: Franklin, Benjamin



Dear Sir
Soho Square March 23 1784

After the Storm which has agitated the Royal Society since Christmas with no Small degree of Violence We have drop’d into a flat Calm. It seems as if the debates have exhausted the annual supply of genius or at least skimmd off the Cream of it as nothing very interesting appears either in Presence or Prospect.

The best papers we have had is Dr. Blagdens general thoughts on Meteors in which he has made an Observation gatherd from the Examination of as many accounts as he Could procure from all periods which is, that Meteors appear always to have followd a direction somewhat near the Magnetical meridian which analogy between Magnetism & Electricity seems likely to produce discoveries.
Mr. Herschel has given us Some good Observations on the Planet Mars in the Couse [Course] of which he has descanted much on large luminous Areas seen in the Polar regions of that planet which in the Course of some years Observation he has Observd to increase or diminish as their respective poles were opposd to or inclind from the Sun whence he concludes them to be Masses of Snow & Ice accumulating about the poles of that planet in a manner similar to what happens on ours the first Observation I think that we have had tending to Prove a similarity of Creative arrangement in the Similar parts of our System.
The business of Aerostates seems to Come now towards rest in France no advances appear to have been made by the Clumsey means hitherto proposd of guiding them indeed any one who Sees a bird strugling against the wind notwithstanding his shape is apparently contrivd to Present the Smallest possible Surface to it will hesitate much in beleiving it possible for men

to Give usefull direction to a machine which always must present an enormous one increasing in Proportion as it Carries up additional Strengh to move it.
Smeathmans Idea is ingenious but I fear impracticable the weight of his Plane must if it is made of Materials sufficiently strong to support its own extention be more than the Proportion of Ballon fit to Ride upon it Can Support to say nothing of the danger of Oversetting nor is it new for it was suggested in Conversation to me Some Months before I receivd it from Smeathman.
Mr. Argand has procurd a Patent for his Lamp which the officers of Police at Paris Seem to have borrowd from him without any valuable consideration it appears to me A real improvement

I only Lament that we are to pay the piper to whom in all likelyhood all Europe will dance.
Our old Friend Smeaton is just About to publish his Account of the Building of Edistone Lighthouse. I was with him this morn & lookd over the plates most of which have been engravd these 20 years but he left off business with the last year & now means to amuse himself with this publication.
Yours Faithfully

Jos: Banks

